
	
		II
		110th CONGRESS
		1st Session
		S. 2315
		IN THE SENATE OF THE UNITED STATES
		
			November 7, 2007
			Mr. Menendez (for
			 himself, Mr. Schumer,
			 Mr. Sanders, Mr. Whitehouse, Mrs.
			 McCaskill, Mr. Carper,
			 Mr. Obama, and Ms. Klobuchar) introduced the following bill; which
			 was read twice and referred to the Committee on Homeland Security and Governmental
			 Affairs
		
		A BILL
		To prohibit an entity under the jurisdiction of a Federal
		  agency from paying for travel by employees of that agency.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Restoring Trust in Regulator
			 Travel Act.
		2.ProhibitionA Federal agency and any employee of that
			 agency may not accept funding for travel from a nonfederal entity if the
			 nonfederal entity has been subject to the jurisdiction of that agency within 2
			 years of the travel.
		
